              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,       )
                                )
              Plaintiff,        )
                                )
              v.                )       Criminal No. 2019-39
                                )
FREDDY ANTONIO MONTANO PAZ,     )
HECTOR HERNANDEZ SAVCEDO,       )
MARIANO ABREGON, CALIXTO        )
TUMBACO,                        )
                                )
              Defendants.       )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
Delia L. Smith
Everard E. Potter, AUSA
George A. Massucoo-LaTaif, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Richard Coughlin, FPD
Gabriel J. Villegas, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For Freddy Antonio Montano Paz,

Anita Hill
Law Offices of Anita Hill
San Juan, PR
     For Hector Hernandez Savcedo,

David J. Cattie
The Cattie Law Firm, P.C.
St. Thomas, U.S.V.I.
     For Mariano Abregon,

Juan F. Matos-de Juan
Hato Rey, PR
     For Calixto Tumbaco.
United States v. Paz, et al.
Criminal No. 2019-39
Order
Page 2

                               ORDER

      Before the Court is the motion of the United States to

continue the trial in this matter. For the reasons stated

herein, the time to try this case is extended up to and

including January 6, 2020.

      On August 1, 2019, the Grand Jury returned a four-count

indictment (the “Indictment”) against Freddy Antonio Montano Paz

(“Paz”), Hector Hernandez Savcedo (“Savcedo”), Mariano Abregon

(“Abregon”), and Calixto Tumbaco (“Tumbaco”). The Indictment

charged each defendant with (1) one count of conspiracy to

possess a controlled substance while on a vessel in violation of

46 U.S.C. § 70506(b); (2) one count of possession of a

controlled substance while on a vessel in violation of 46 U.S.C.

§ 70503(a)(1); (3) one count of conspiracy to operate a

submersible vessel without nationality in violation of 18 U.S.C.

§ 2285(a), (b); and (4) one count of operating a submersible

vessel without nationality in violation of 18 U.S.C. § 2285(a),

(b). The defendants were arraigned on the Indictment on August

14, 2019. Following the arraignment, the Magistrate Judge

scheduled a trial to commence on October 7, 2019.

      On September 20, 2019, the United States filed a motion

captioned “Joint Motion to Continue.” See ECF No. 71. In that

motion, the United States asserted that Tumbaco and Abregon “are
United States v. Paz, et al.
Criminal No. 2019-39
Order
Page 3

currently engaged in plea discussions, and are in need of

additional time to conclude said negotiations” and Savcedo “is

in need of additional time to adequately explore possible

outcomes short of trial.”1 See id. at 1. The United States

requested that the Court reschedule the trial in this matter “to

a date on or after October 31, 2019.” See id. at 2.

      On October 1, 2019, Savcedo filed a motion to continue,

asserting that he needed additional time to prepare for trial.

On October 3, 2019, the Court granted Savcedo’s motion and

rescheduled the October 7, 2019, trial for November 4, 2019. The

Court also made an ends of justice finding and excluded October

3, 2019, through November 15, 2019, from the speedy trial clock.

      On October 25, 2019, the United States filed a motion to

continue the November 4, 2019, trial. The United States asserts

that two of its essential witnesses--Lieutenant Commander

Matthew Fetzner (“Fetzner”) and Petty Officer Ryan Beard

(“Beard”) of the United States Coast Guard--will be unavailable

for the November 4, 2019, trial. The United States asked the

Court to reschedule the November 4, 2019, trial to “a date on or

after January 6, 2020.” See ECF No. 96 at 2.




1 On September 12, 2019, Paz pled guilty pursuant to a plea agreement with the
United States.
United States v. Paz, et al.
Criminal No. 2019-39
Order
Page 4

      On October 29, 2019, the parties appeared before the

Magistrate Judge for a status conference. At that conference,

the United States asserted that on October 25, 2019, the office

of executive counsel for the United States Coast Guard had

informed the United States that Fetzner and Beard received

orders for an “emergency deployment” that day. Fetzner and Beard

were scheduled to return from their deployment on December 31,

2019, and would then be on leave through January 5, 2020. The

United States reiterated that Fetzner and Beard were responsible

for the footage of the interdiction of the defendants’ vessel

and they were the only witnesses who could authenticate the

video. The United States asserted that it was “impossible” for

the United States to proceed without these videos because the

United States had no other evidence showing the location of the

interdiction, which was necessary to demonstrate jurisdiction,

and no other evidence that the defendant’s vessel was semi-

submersible. Savcedo also indicated that the video was important

to his planned defense strategy.

      The Speedy Trial Act requires that a criminal defendant go

to trial “within seventy days of the filing date . . . of the

information or indictment, or from the date the defendant has

appeared before a judicial officer of the court in which such

charge is pending, whichever date last occurs.” 18 U.S.C. §
United States v. Paz, et al.
Criminal No. 2019-39
Order
Page 5

3161(c)(1). 18 U.S.C. § 3161(c). Under the Speedy Trial Act,

however, certain “periods of delay shall be excluded in

computing the time within which an information or indictment

must be filed.” 18 U.S.C. § 3161(h). Relevant here, the Speedy

Trial Act excludes

         (3)(A) Any period of delay resulting from the
         absence or unavailability of the defendant or an
         essential witness . . . [and]
         (7)(A) Any period of delay resulting from a
         continuance granted by any judge on his own motion
         or at the request of the defendant or his counsel
         or at the request of the attorney for the
         Government, if the judge granted such continuance
         on the basis of his findings that the ends of justice
         served by taking such action outweigh the best
         interest of the public and the defendant in a speedy
         trial.

18 U.S.C.A. § 3161(h).

       Under 18 U.S.C. § 3161(h)(7)(A), a witness is “essential”

when he “is unquestionably important to the prosecution's case,

and the government has a good faith belief that it will use that

witness's testimony at trial.” United States v. Hamilton, 46

F.3d 271, 277 (3d Cir. 1995). Under this standard, it is not

necessary that the government be unable to “obtain a conviction

without that witness’s testimony.” Id. at 276. If, however, “the

witness's testimony will be merely cumulative or substantially

irrelevant, the witness should not be deemed essential.” Id. at

277.

       A witness is “unavailable” for the purposes of the Speedy
United States v. Paz, et al.
Criminal No. 2019-39
Order
Page 6

Trial Act if “his whereabouts are known but his presence for

trial cannot be obtained by due diligence or he resists

appearing at or being returned for trial.” 18 U.S.C. §

3161(h)(3)(B). “The unavailability bar is not a high one; in one

case, a witness's prior wedding and honeymoon plans rendered him

unavailable.” United States v. Saeku, 436 Fed. App'x 154, 161–62

(4th Cir. 2011) (citing United States v. Meyer, 803 F.2d 246,

247–48 (6th Cir.1986)); see also United States v. Patterson, 277

F.3d 709, 711 (4th Cir. 2002) (finding witness unavailable where

transporting witness in time for trial was possible but “would

create ‘a hardship’ for the [United States Marshals Service]”).

The “‘due diligence’ standard ‘does not require the maximum

feasible diligence, only due, or reasonable, diligence.’” Id. at

712 (quoting Wims v. United States, 225 F.3d 186, 190 n. 4 (2d

Cir.2000)).

      Considering the proffer of the United States--which was not

objected to--with respect to Fetzner and Beard’s availability,

the United States’ efforts to obtain their presence for trial,

and their expected testimony, the Court finds that Fetzner and

Beard are unavailable essential witnesses within the meaning of

18 U.S.C. § 3161(h)(7)(A). In addition, in light of the apparent

importance of Fetzner and Beard’s testimony to both the United

States and at least one of the defendants, the Court finds that
United States v. Paz, et al.
Criminal No. 2019-39
Order
Page 7

the ends of justice require extending the time within which to

try this matter up to and including February 3, 2020.

      The premises considered, it is hereby

      ORDERED that the motion to continue docketed at ECF Number

96 is GRANTED; it is further

      ORDERED that the trial in this matter previously scheduled

for November 4, 2019, is RESCHEDULED to commence promptly at

9:00 A.M. on February 3, 2020, in STT Courtroom 1 before

District Judge Curtis V. Gomez; and it is further

      ORDERED that the time beginning from the date of this order

granting an extension through February 3, 2020, shall be

excluded in computing the time within which the trial in this

matter must be initiated pursuant to 18 U.S.C. § 3161.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
